E                         lCn’ERA




                           MAY    5, 1958


Mr. W. N. Blanton, Chairman,
San Jacinto State Park Commission,
2031 Gulf Building,
Houston, Texas                Opinion WW-427.
                                 Re:   May the San Jacinto State
                                       Park Commission legally
                                       continue to place funds in
                                       a special bank account to
                                       be expended at the direc-
                                       tion of the Commission and
                                       under the authority of the
Dear Mr. Blanton:                      State Board of Control?
          You have requested our opinion as to whether the San
Jacinto State Park Commission may legally place funds into a
special bank account to be expended at the direction of said
Commission, under the authority and in connection with the
action of the State Board of Control.
          We are informed that funds so placed in the Special
Bank Account are collected under a concession contract at the
San Jacinto State Park. In the past, these funds have been
expended at the direction of the Commission and under the au-
thority and with the cooperation of the State Board of Control
for the sole purpose of improving, preserving and prctecting
the San Jacinto State Park and property therein located.
           The San Jacinto State Park was established by Article
6071, Vernon's Annotated Civil Statutes, which reads in part as
follows:
                II
                 I . . the said San Jacinto State Park
           shall be under the care and direction of the
           State Board of Control.  Said Board and the
           Commissioners shall jointly endeavor to im-
           prove, preserve and protect the lands and
           property within and connection with said San
           Jacinto State Park."
          Article 6072, Vernon's Annotated Civil Statutes, pro-
vides for the appointment of the San Jacinto State Park Commis-
sion, and its:
Mr. W. N. Blanton, Page 2 (WW-427).


               11
                . . . duties shall be to advise with
          and assist the Board of Control in the im-
          provement, care and preservation of the lands
          now owned and hereafter acquired by the State,
          known as San Jacinto Battlefield. . . .'I
          Further~,dutiesof the San Jacinto State Park Com-
mission are set forth in Article 6073, Vernon's Annotated
Civil Statutes, as follows:
               "It shall be the duty of said commis-
          sioners, acting wi,ththe advice and consent
          of the Board of Control, to cause to be
          erected upon a site by them selected a
          keeper's cottage and other necessary build-
          ings; to arrange for or employ a keeper who
          shall reside upon the grounds and who shall
          be clothed with all the powers and authority
          of a peace officer of the county for the
          purposes of caring for and protecting the
          property of the State; to provide the neces-
          sary teams, implements and other utensils for
          the use of such keeper and other employees in
          the work of beautifying, improving and protect-
          ing said grounds; to cause to be erected around,
          about and upon said grounds such fences as
          shall, in the judgment of the Commissioners
          and the Board, serve the best interests of the
          State in the care and protection of its prop-
          erty; to provide for and outline a plan,
          diagram and design of the work to be done from
          time to time, copies of which shall be kept in
          the office of the Board for reference, and to
          do any and all things necessary to be done,
          with the intent and purpose of beautifying,
          improving and protecting the State's interest
          therein."
          In Attorney General's Opinion O-951 (1939), this
Department expressed the opinion that the net proceeds from
concession contracts were available for use on the grounds
of the San Jacinto State Park under the direction of the
Board of Control.
           In 1949, most State parks were placed under the con-
trol and custody of the State Parks Board by Article 6067a,
Vernon's Annotated Civil Statutes. However, such Article
specifically excepted the San Jacinto State Park from such ac-
tion .and expressly left Articles 6071, 6072 and 6073 unamended.
Mr.   W. N. Blanton, Page 3 (WW-427).


          We feel it is clear that the Legislature intended to
preserve the administrative scheme of the San Jacinto State Park
as it existed in 1949. We have found no statutes passed since
that time which would alter that scheme.
           Attorney General's Opinion No. o-2852 (1941) reaffirms
 the proposition that the net proceeds from concession contracts
 are available for use on the grounds of the San Jacinto State
 Park and establishes that such funds may be expended upon a
'proper resolution of the State Board of Control. We concur in
 such opinion. Your inquiry is answered in the affirmative.
                                 SUMMARY
                 The San Jacinto State Park Commission
                 legally may continue to place funds in
                 a special bank account to be expended
                 at the direction of the Commission under
                 the authority of the State Board of Control.
                                    Very truly yours,
                                    WILL WILSON




TIM:wb:pf
APPROVED:
OPINION COMMITTEE

Geo. P. Blackburn, Chairman
J. C. Davis, Jr.
Jack Goodman
C. K. Richards
REVIEWED FOR THE ATTORNEY GENERAL
By:    W. V. Geppert.